[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 05-16965                ELEVENTH CIRCUIT
                            Non-Argument Calendar               JULY 25, 2006
                          ________________________           THOMAS K. KAHN
                                                                   CLERK
                       D. C. Docket No. 05-00169-CR-WS

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                     versus

WILBER JACKSON,

                                                          Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                  (July 25, 2006)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      William Gregory Hughes, appointed counsel for Wilber Jackson in this

direct criminal appeal, has filed a motion to withdraw, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed.
2d 493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. We are unpersuaded by

the argument Jackson raises in his response to counsel’s motion, as it does not raise

an issue of arguable merit.1

       Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, Jackson’s motion for

new counsel is denied as MOOT, and Jackson’s conviction and sentence are

AFFIRMED.




       1
            Jackson suggests that he did not understand the plea agreement he signed and that his
trial counsel lied to him in order to get him to sign the agreement. Our independent review reveals
that the district court fully complied with the three “core concerns” of Fed. R. Crim. P. 11(b),
see United States v, Quinones, 97 F.3d 472, 475 (11th Cir. 1996) (discussing core concerns of Rule
11), and we have found no evidence in the record of improper inducement or misrepresentation of
the plea agreement.

                                                2